Citation Nr: 0332292	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  98-06 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected left knee injury with degenerative 
arthritis prior to August 21, 1997. 

3.  Entitlement to a rating in excess of 30 percent for 
service-connected left knee injury with degenerative 
arthritis from August 21, 1997.

4.  Entitlement to assignment of a rating in excess of 10 
percent for service-connected instability of the left knee.  

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1974 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in May 2003.  The issues of entitlement to 
service connection for right knee disability and entitlement 
to an increased rating for service-connected left knee 
disability previously before the Board in August 1999 and 
August 2000; they were remanded for additional development.  

The service-connected left knee disability was originally 
evaluated based solely on limitation of motion, but in a 
December 2002 rating decision, the RO granted a separate 10 
percent disability evaluation based on instability.  As this 
issue arose from the veteran's appeal for an increased rating 
for left knee disability, the Board finds that it is also in 
appellate status.  

The issues of service connection for right knee disability, 
entitlement to a rating in excess of 10 percent for left knee 
instability, and entitlement to TDIU will be addressed in the 
remand portion of this decision.    


FINDINGS OF FACT

1.  Prior to August 21, 1997, the veteran's service-connected 
left knee injury with degenerative arthritis, did not limit 
extension to more than 15 degrees or limit flexion to less 
than 30 degrees, even with consideration given to additional 
functional loss due to pain, weakness, incoordination and 
fatigue. 

2.  From August 21, 1997, the veteran's service-connected 
left knee injury with degenerative arthritis, did not limit 
extension to more than 20 degrees, even with consideration 
given to additional functional loss due to pain, weakness, 
incoordination and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent prior to August 21, 1997, for the 
veteran's service-connected left knee injury with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5260, 5261, 5262 (2003). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent from August 21, 1997, for the 
veteran's service-connected left knee injury with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5260, 5261, 5262 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With regard to the increased rating for left knee arthritis 
issues, after reviewing the claims folder, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA and private medical records, Social Security 
Administration records, reports of VA and private medical 
examinations, and testimony and correspondence from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  In a December 2002 statement and at the time of the 
May 2003 hearing conducted by the undersigned, the veteran 
reported that he had no additional information to submit.  
Under these circumstances, no further action is necessary to 
assist the claimant with these issues.  

Moreover, in a December 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the claimant 
has been notified of the applicable laws and regulations 
which set forth the criteria for adjudication of the issues 
on appeal.  The discussions in the rating decision, statement 
of the case, supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  However, in the 
present case the record shows that the veteran has submitted 
additional evidence in support of his claim and it appears 
clear from his statements that no additional evidence is 
available.  VA has obtained all additional evidence 
identified by the veteran.  He testified in May 2003 that he 
did not have any additional evidence to submit.  He also 
indicated he was waiving RO review of evidence he submitted 
at the time of the May 2003 hearing.  Under the circumstances 
of this case, the Board therefore finds that there is no 
prejudice to the appellant as a result of any legal 
deficiency in the VCAA notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  It is clear from 
communications from the appellant and the appellant's 
representative that they seek appellate review without 
further delay.  

Increased Ratings Criteria for the left knee.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's service-connected left knee injury with 
degenerative arthritis has been rated by the RO under the 
provisions of Diagnostic Codes 5010-5262.  

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Diagnostic Code 5262 provides the rating criteria for 
evaluation of tibia and fibula impairment.  A maximum 40 
percent rating is assigned for nonunion of the tibia and 
fibula, with loose motion, requiring brace; malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation; and malunion of the tibia 
and fibula with moderate knee or ankle disability warrants a 
20 percent evaluation.  

Other potentially applicable Diagnostic Codes include 
Diagnostic Codes 5260, and 5261.  

Under Diagnostic Code 5260, limitation of flexion of either 
leg to 45 degrees warrants a 10 percent evaluation.  A 20 
percent evaluation requires that flexion be limited to 30 
degrees.  Flexion must be limited to 15 degrees for a 30 
percent evaluation.  A 30 percent rating is the highest 
available under this Code. 

Diagnostic Code 5261 provides the rating criteria for 
evaluation of knee disability based on limitation of 
extension of the leg.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  Extension must be 
limited to 20 degrees for a 30 percent evaluation.  When 
extension is limited to 30 degrees, a 40 percent evaluation 
is warranted.  Finally, when extension of the leg is limited 
to 15 degrees, a 50 percent disability evaluation must be 
assigned. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Entitlement to a rating in excess of 20 percent for left knee 
disability prior to August 21, 1997.

A rating in excess of 20 percent prior to August 21, 1997 is 
not warranted for left knee disability based on impairment of 
the tibia and fibula under Diagnostic Code 5262.  There is no 
competent evidence of record during the appropriate time 
period demonstrating that the service-connected left knee 
disability was manifested by non-union of the tibia and 
fibula or that it was manifested by malunion of the tibia and 
fibula with marked knee disability.  X-rays of the left knee 
conducted in January 1993, August 1995, and September 1997 
failed to reveal evidence of non-union or mal-union nor did a 
July 1997 VA Magnetic Resonance Image (MRI) examination of 
the left knee reveal such disability.  VA and private 
clinical records associated with the claims file during the 
appropriate time period do not reference the presence of non-
union or malunion of the tibia or fibula.  

The Board also finds that a rating in excess of 20 percent 
prior to August 21, 1997 is not warranted for left knee 
disability based on limitation of motion.  The evidence of 
record demonstrates that the veteran consistently complained 
of left knee pain during the appropriate time period but the 
range of motion was determined to be from 0 degrees of 
extension to 90 degrees of flexion ( VA clinical record 
August 1995 and private clinical records May and June 1997) 
or was essentially within normal limits (VA clinical record 
August 1996 and VA clinical record July 1995).  The Board 
notes that a June 1997, VA clinical record revealed the range 
of motion of the left knee was from -10 degrees of extension 
to 80 degrees of flexion.  However, limitation of extension 
to 10 degrees would only warrant a 10 percent rating under 
Code 5261, and limitation of flexion to 80 degrees would not 
even warrant a compensable rating under Code 5260.  

It appears that the RO assigned the 20 percent rating prior 
to August 21, 1997, based in large part on a recognition that 
there was additional functional loss due to pain, including 
with use.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board 
acknowledges that the veteran consistently complained of 
pain, however, the resulting additional loss of function 
appears to be adequately contemplated by the 20 percent 
rating assigned prior to August 21, 1997, and the Board finds 
that the preponderance of the evidence is against entitlement 
to a higher rating during that period.  

Entitlement to a rating in excess of 30 percent for left knee 
disability 
from August 21, 1997.

Likewise, the Board finds a rating in excess of 30 percent is 
not warranted for the left knee based on limitation of motion 
for the period from August 21, 1997.  A 30 percent disability 
evaluation is the schedular maximum under Diagnostic Code 
5260 based on limitation of flexion.  This Diagnostic Code, 
therefore, cannot be the basis for the grant of a rating in 
excess of 30 percent.  

In order to warrant a rating in excess of 30 percent under 
Diagnostic Code 5261, extension must be limited to 30 degrees 
or more.  The competent evidence of record does not indicate 
such level of disability manifested by the service-connected 
left knee.  On VA examination in September 1997, the veteran 
was able to fully straighten the joint.  An August 1999 
clinical record indicates that extension was limited to 5 
degrees.  On VA examination in November 1999, extension was 
reported to be limited to 10 degrees.  A report of a March 
2001 VA examination and a December 2002 clinical record 
indicate that extension was limited to 5 degrees at those 
times.  This level of restricted motion does not come close 
to that required to grant a rating in excess of 30 percent 
based on limitation of extension.  The Board's decision is 
not altered when the left knee disability is evaluated under 
the provisions of 38 C.F.R. § 4.40 and 4.45 and the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 
veteran undoubtedly suffers additional loss of left knee 
function as a result of pain on use or during flares, the 
evidence is against a finding that there is resulting 
limitation of motion to more nearly approximate limitation of 
extension to 30 degrees, and there is therefore no basis for 
assigning a rating in excess of 30 percent under Code 5261.  
In fact, he denied experiencing flares of pain except during 
times of overuse at the time of the November 1999 VA 
examination.  On VA examination in March 2001, he denied 
experiencing flares of pain.  

An increased rating is not warranted for the service-
connected left knee based upon impairment of the tibia and 
fibula under Diagnostic Code 5262.  In order to warrant a 40 
percent evaluation under this Diagnostic Code, there must be 
nonunion of the tibia and fibula with loose motion, requiring 
a brace.  While the evidence of record demonstrates that the 
veteran experiences loose motion (lateral instability) in his 
knee and requires a knee brace, the preponderance of the 
evidence demonstrates that there is no nonunion of the tibia 
and fibula.  The only indication in the claims file that the 
service-connected left knee is manifested by nonunion of the 
tibia and fibula is included in the report of the November 
1999 VA examination.  This examiner was unable to tell if 
there was any significant amount of nonunion of the tibia and 
fibula.  Every other report of VA examination and the 
clinical records associated with the claims files including 
reports of X-ray and MRI examinations of the left knee failed 
to demonstrate the presence of nonunion.  Based on the above, 
the Board finds the preponderance of the evidence 
demonstrates that the service-connected left knee 
symptomatology is not manifested by nonunion of the tibia and 
fibula.  

In sum, the Board believes that the RO has more than 
adequately taken into account additional functional loss due 
to pain, weakness, fatigue and incoordination in assigning 
the ratings for the left knee arthritis.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
with regard to the left knee arthritis issue.


ORDER

Entitlement to a rating in excess of 20 percent for left knee 
disability prior to August 21, 1997, is not warranted.  
Entitlement to a rating in excess of 30 percent for left knee 
disability from August 21, 1997, is not warranted.  To this 
extent the appeal is denied.  


REMAND

With regard to the issue of entitlement to service connection 
for right knee disability and the issue of assignment of a 
higher rating for service-connected instability of the left 
knee, the Board finds that additional development of the 
medical record is necessary to clarify complex medical 
questions and to ensure an adequate record for appellate 
review.  Since the individual unemployability issue may be 
impacted by the ultimate determinations with regard to these 
issues, appellate review of the TDIU issue is deferred at 
this time. 

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  With regard to the remaining issues, 
the RO should review the record and take 
any necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The veteran should be scheduled for a 
VA orthopedic examination by an examiner 
other than the examiner who conducted the 
November 1999 and March 2001 VA 
examinations.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should offer 
detailed responses to the following:

	a)  Is the instability of the 
veteran's left knee slight, moderate, or 
severe?

	b)  Is it at least as likely as not 
(a 50 percent or higher degree of 
probability) that the veteran's current 
right knee disorder was caused by, or 
aggravated by, his service-connected left 
knee injury with degenerative arthritis 
and/or service-connected instability of 
the left knee?  If the right knee was 
aggravated by the left knee disabilities, 
please offer an opinion as to the degree 
of additional right knee disability (over 
and above the degree of right knee 
disability existing prior to the 
aggravation).  In offering the opinions 
requested regarding the etiology of the 
right knee disability, the examiner is 
requested to review and address, with 
reasons for agreeing or disagreeing with, 
the February 2000 private medical record 
which suggests a relationship between the 
right knee and left knee disabilities, 
and the November 1999 and March 2001 VA 
opinions by the same VA examiner which 
suggest no such relationship.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for right knee disability, 
including on a secondary basis.  The RO 
should also determine is a higher rating 
is warranted for instability of the left 
knee and whether a total rating based on 
individual unemployability is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



